 



Exhibit 10.8.3
THIRD AMENDMENT TO LEASE
      THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into
this 14 day of June, 2007 (“Amendment Date”) by and between Saul Holdings
Limited Partnership as successor-in-interest to B. F. Saul Real Estate
Investment Trust (hereinafter referred to as “Landlord”) and SeraCare Life
Sciences, Inc., a Delaware corporation, as successor-in-interest to BBI-Biotech
Research Laboratories, Inc. (hereinafter referred to as “Tenant”).
     WHEREAS, Landlord and Tenant have entered into that certain Lease dated
May 16, 1997, as amended by that certain First Amendment to Lease dated
October 14, 1997, that certain Letter Agreement dated October 15, 1997, that
certain Second Amendment to Lease dated December 9, 1997, and that certain
Letter Agreement dated June 18, 1998 (collectively, the “Lease”) for
approximately 36,304 square feet of space in the Avenel Business Park, Phase IV
Building located at 215 Perry Parkway, Gaithersburg, Maryland 20878; and
     WHEREAS, the parties hereto desire to enter into this Third Amendment for
the purposes hereinafter set out.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1. TERM. Article 2 of the Lease captioned “Term” is hereby amended to provide
that the term of the Lease shall be extended for an additional period of one
hundred twenty (120) months, commencing on November 1, 2007 (the “Renewal Date”)
and ending on October 31, 2017.
2. BASE RENT.
     (a) As of the Renewal Date, paragraphs (i) through (x) of Article 3(a) of
the Lease are deleted and replaced with the following:
     (i) Tenant shall pay Base Rent in the amount of Six Hundred Sixty-Two
Thousand Five Hundred Forty-Eight and No/100 Dollars ($662,548.00) per year in
equal monthly installments of Fifty-Five Thousand Two Hundred Twelve and 33/100
Dollars ($55,212.33) each for the period commencing on November 1, 2007 and
ending on October 31, 2008; and
     (ii) Tenant shall pay Base Rent in the amount of Six Hundred Eighty-Two
Thousand Four Hundred Twenty-Four and 44/100 Dollars ($682,424.44) per year in
equal monthly installments of Fifty-Six Thousand Eight Hundred Sixty-Eight and
70/100 Dollars ($56,868.70) each for the period commencing on November 1, 2008
and ending on October 31, 2009; and
     (iii) Tenant shall pay Base Rent in the amount of Seven Hundred Two
Thousand Eight Hundred Ninety-Seven and 17/100 Dollars ($702,897.17) per year in
equal monthly Installments of Fifty-Eight Thousand Five Hundred Seventy-Four and
76/100 Dollars ($58,574.76) each for the period commencing on November 1, 2009
and ending on October 31, 2010; and
     (iv) Tenant shall pay Base Rent in the amount of Seven Hundred Twenty-Three
Thousand Nine Hundred Eighty-Four and 09/100 Dollars ($723,984.09) per year in
equal monthly installments of Sixty Thousand Three Hundred Thirty-Two and 01/100
Dollars ($60,332.01) each for the period commencing on November 1, 2010 and
ending on October 31, 2011; and
     (v) Tenant shall pay Base Rent in the amount of Seven Hundred Forty-Five
Thousand Seven Hundred Three and 51/100 Dollars ($745,703.61) per year in equal
monthly installments of Sixty-Two Thousand One Hundred Forty-One and 97/100
Dollars ($62,141.97) each for the period commencing on November 1, 2011 and
ending on October 31, 2012; and
     (vi) Tenant shall pay Base Rent in the amount of Seven Hundred Sixty-Eight
Thousand Seventy-Four and 72/100 Dollars ($768,074.72) per year in equal monthly
installments of Sixty-Four Thousand Six and 23/100 Dollars ($64,006.23) each for
the period commencing on November 1, 2012 and ending on October 31, 2013; and
     (vii) Tenant shall pay Base Rent in the amount of Seven Hundred Ninety-One
Thousand One Hundred Sixteen and 96/100 Dollars ($791,116.96) per year in equal
monthly installments of Sixty-Five Thousand Nine Hundred Twenty-Six and 41/100
Dollars ($65,926.41) each for the period commencing on November 1, 2013 and
ending on October 31, 2014; and
     (viii) Tenant shall pay Base Rent in the amount of Eight Hundred Fourteen
Thousand Eight Hundred Fifty and 47/100 Dollars ($814,850.47) per year in equal
monthly installments of Sixty-Seven Thousand Nine Hundred Four and 21/100
Dollars ($67,904.21) each for the period commencing on November 1, 2014 and
ending on October 31, 2015; and
     (ix) Tenant shall pay Base Rent in the amount of Eight Hundred Thirty-Nine
Thousand Two Hundred Ninety-Five and 98/100 Dollars ($839,295.98) per year in
equal monthly installments of Sixty-Nine Thousand Nine Hundred Forty-One and
33/100 Dollars ($69,941.33) each for the period commencing on November 1, 2015
and ending on October 31, 2016; and
     (x) Tenant shall pay Base Rent in the amount of Eight Hundred Sixty-Four
Thousand Four Hundred Seventy-Four and 86/100 Dollars ($864,474.86) per year in
equal monthly installments of Seventy-Two

1



--------------------------------------------------------------------------------



 



Thousand Thirty-Nine and 57/100 Dollars ($72,039.57) each for the period
commencing on November 1, 2016 and ending on October 31, 2017; and
     (b) Tenant has previously deposited with the Landlord the sum of
Thirty-Nine Thousand Nine Hundred Twenty-One and 83/100 Dollars ($39,921.83) to
be held by Landlord as security for Tenant’s satisfactory performance of the
terms, covenants, and obligations of this Lease. In addition to this, Landlord
hereby acknowledges the receipt of an additional Fifteen Thousand Two Hundred
Ninety and 50/100 Dollars ($15,290.50), which shall also be held by Landlord as
security for Tenant’s satisfactory performance of the terms, covenants, and
conditions of the Lease in accordance with the terms of Article 3(b) of the
Lease for a total security deposit of Fifty-Five Thousand Two Hundred Twelve and
33/100 Dollars ($55,212.33).
3. RIGHT TO TERMINATE. Provided that Tenant is not in default of any of the
terms, conditions, obligations or provisions of this Lease (either on the date
the option provided for herein is exercised or on the expiration of the
eighty-fourth (84th) month after the Renewal Date), Tenant shall have the right
to terminate this Lease on the last day of the eighty-fourth (84th) month after
the Renewal Date by giving Landlord two hundred seventy (270) days advance
written notice of its intention to terminate this Lease. To be effective,
Tenant’s notice of termination shall be accompanied by (i) Tenant’s check
(subject to collection) payable to Landlord’s order in the amount of Two Hundred
Seventy-Seven Thousand Three Hundred and No/100 Dollars ($277,300.00) (the
“Termination Fee”) as reimbursement to Landlord for brokers’ commissions paid in
connection with this Lease and Landlord’s Contribution. In the event Tenant
shall fail to give written notice to the Landlord of its election to so
terminate this Lease as provided for in the preceding sentence and/or pay the
Termination Fee, time being of essence, then Tenant shall no longer have the
right to terminate this Lease and the provisions of this Section 3 shall be void
and of no further force and effect.
4. LANDLORD CONTRIBUTION. In consideration of Tenant’s performance of Tenant’s
Work (as defined below) in the Premises, Landlord agrees to pay to Tenant an
amount (“Landlord’s Contribution”) equal to the lesser of (i) the actual amount
expended by Tenant in performing Tenant’s Work within the Premises, including
any costs incurred by Tenant for managing, planning, permitting, or construction
in the Premises and architectural, engineering, and construction management
fees, or (ii) Five Hundred Forty-Four Thousand Five Hundred Sixty and No/100
Dollars ($544,560.00). Landlord’s Contribution will be payable to Tenant, or to
Tenant’s contractors or vendors at Tenant’s request, in monthly installments as
Tenant’s Work progresses, as follows:
     (a) In amounts equal to ninety percent (90%) of the amounts expended by
Tenant, upon receipt of the following:
     (i) a written certification from Tenant’s general contractor and architect
certifying to Landlord that the portion of Tenant’s Work in the Premises for
which payment is being requested has been completed in accordance with the
approved plans and specifications; and
     (ii) executed and notarized partial lien releases from all contractors,
subcontractors and materialmen performing work on the Premises related to the
work described in sub-paragraph (i) above.
     (b) The remaining balance of Landlord’s Contribution will be payable within
thirty (30) days from the date Tenant delivers to Landlord each of the
following:
     (i) executed and notarized final lien releases from all contractors,
subcontractors and materialmen performing work on the Premises;
     (ii) copies of paid invoices for all work performed in the Premises or all
work to be paid through Landlord’s Contribution;
     (iii) a written certification from Tenant’s architect licensed in Maryland
certifying to Landlord (and Landlord’s lender, if requested) that Tenant’s Work
in the Premises has been completed in accordance with the plans and
specifications; and
     (iv) Certificate of Occupancy for the Premises.
     Notwithstanding the foregoing, upon completion of Tenant’s Work, Tenant may
apply any unused portion of Landlord’s Contribution up to One Hundred Eight
Thousand Nine Hundred Twelve and No/100 Dollars ($108,912.00) as a credit to
Base Rent at any time during the first twelve (12) months after the Renewal
Date.
5. TENANT’S WORK. Tenant shall perform and/or construct certain improvements
approved by Landlord including, but not limited to, painting, carpeting,
replacing floor tiles, as well as upgrades to existing office and/or lab space
(collectively, “Tenant’s Work”) to the Premises and shall competitively bid,
award, and manage the actual construction directly through Tenant’s architect
and/or construction manager. Tenant’s Work shall be constructed in accordance
with mutually acceptable plans, requirements, and specifications submitted by
Tenant for Landlord’s reasonable approval and otherwise in accordance with
Article 9 and the other terms and conditions of the Lease. Notwithstanding
anything in Article 9 of the Lease to the contrary, all requests for approval
submitted by Tenant shall be responded to by Landlord in writing within ten
(10) business days of such request. Landlord’s failure to respond in writing
within ten (10) business days of such request would constitute a default by
Landlord under the Lease. Tenant would have all remedies available to it
pursuant to the Lease and/or at law or in equity. Except for Landlord’s
Contribution, Tenant shall be responsible for all costs and expenses associated
with Tenants Work. Landlord shall not be entitled to any construction management
fee.
6. SUBORDINATION, NON-DISTURBANCE AGREEMENT. Landlord will use reasonable
efforts to obtain a non-disturbance agreement for Tenant’s benefit from the
lender holding the mortgage lien on the property as of the Amendment Date (the
“Lender”). The non-disturbance agreement shall be on the Lender’s approved form,
a copy of which is attached to this Lease as Exhibit A, and Tenant shall pay to
Landlord, as additional rent, all fees, costs, and expenses charged to Landlord
by the Lender up to $2,500.00, if any, in connection with the Lender’s review of
this Lease

2



--------------------------------------------------------------------------------



 



and negotiation or review of the non-disturbance agreement including, without
limitation, the Lender’s legal fees. Landlord will provide invoice(s) for the
Lender’s review to Tenant.
7. LANDLORD’S LIEN WAIVER. Landlord will, upon receipt of written request from
Tenant, execute an agreement, on Landlord’s form, a copy of which is attached as
Exhibit B, subordinating any Landlord liens it may have on Tenant’s inventory,
trade fixtures and other personal property as a result of this Lease to a lien
on such personal property held by any bona fide, third party lender; provided,
however, that, notwithstanding anything herein contained or any decision of any
court to the contrary, the term “trade fixtures” shall not include any
air-conditioning, heating, lighting, electrical and plumbing equipment installed
by Tenant in the Premises, nor any wiring or other apparatus related thereto.
8. BROKER. Landlord shall pay the complete commission due in connection with
this Lease to Larsen Commercial Real Estate Services, Inc. (“Broker”) pursuant
to a separate written agreement between Landlord and Broker. Except in regard to
Broker, Landlord and Tenant represent to each other that they have not dealt
with any broker(s) or finder(s) concerning this Lease. Landlord and Tenant
mutually agree to defend and hold each other harmless against any claims of any
person or entity involving a breach of the representation contained in this
Section. In the event of such a claim by any person or entity, the party against
whom the claim is made or the litigation is commenced shall give reasonable
notice to the other party with opportunity to such other party to defend against
any claim for which indemnity will be sought under this Section. The foregoing
indemnity and disclosure provisions are for the sole benefit of the parties to
this Lease, and nothing contained herein shall be deemed to make Broker a third
party beneficiary of this Lease, or entitle Broker, or any other person or
entity other than Landlord and Tenant, to enforce this Lease.
9. OUTSIDE STORAGE AREA AND FLAMMABLE STORAGE UNITS AREA. The location of the
Outside Storage Area and Flammable Storage Units Area as referred to in
Article 52 of the Lease are shown on Exhibit C, which is attached hereto and by
this reference made a part hereof. The approximate area for the Outside Storage
Area and Flammable Storage Units Area is 3,000 square feet.
10. ENVIRONMENTAL MATTERS. Subject to the provisions of Article 53 of the Lease,
Tenant represents that the list attached hereto as Exhibit D is a revised,
complete and accurate list of chemicals and hazardous materials, including
approximate quantities, used and stored in or about the Premises.
11. NOTICES. Effective as of the Amendment Date, Article 33 of the Lease titled
“Notice” shall hereby be deleted and replaced with the following:
“All notices, rent or other payments required or desired to be given hereunder
by either party to the other shall be sent by first class mail, postage prepaid,
or by a reputable commercial messenger service, except that notices of default
and notices related to the exercise of options or other rights under this Lease
shall be sent by certified mail, return receipt requested or by a receipted
overnight commercial messenger service (such as Federal Express or DHL) for
delivery on the next following business day. Notices sent by mail shall be
deemed to be received on the date of actual receipt by the recipient or on the
dale delivery is refused. Notices sent by a receipted overnight commercial
messenger service shall be deemed received on the next business day after
depositing with such delivery service. Notices to the respective parties, and
any amounts required to be paid hereunder, shall be addressed and sent as
follows:

                      If to Landlord:        
 
               
 
      NOTICES AND CORRESPONDENCE   RENT, PAYMENTS, ETC.    
 
      Windham Management Company   Saul Holdings Limited Partnership    
 
      7501 Wisconsin Avenue, Suite 1500   PO Box-64288    
 
      Bethesda, Maryland 20814-6522   Baltimore, Maryland 21264-4288    
 
      Attention: Legal Department        
 
                    If to Tenant:        
 
               
 
      SeraCare Life Sciences, Inc.   SeraCare Life Sciences, Inc.    
 
      375 West Street   217 Perry Parkway    
 
      West Bridgewater, Massachusetts 02379   Gaithersburg, Maryland 20877    
 
      Attention: Chief Financial Officer   Attention: Kathi Shea    
 
      (508) 580-1900   (301) 208-8100    

Either party may designate a substitute address, from time to time, by notice in
writing sent in accordance with the provisions of this paragraph.”
12. OPTION TO RENEW. The parties hereby confirm that Tenant still retains the
option to renew the term of the Lease for two (2) additional periods of five
(5) years each pursuant to the terms of Article 49 of the Lease.
13. ASSIGNMENT; SUBLETTING. The last sentence of Article 19(c) of the Lease is
hereby deleted in its entirety and replaced with the following:
     “(c) Notwithstanding anything contained herein to the contrary, Tenant may,
without Landlord’s consent, but with written notice to Landlord given five
(5) days prior to the effective date of such Transfer, effect a Transfer
provided (i) such Transferee’s net worth shall be equal to at least
$20,000,000,00, (ii) such Transferee’s business in the Premises shall be
substantially comparable to Tenant’s business on the date hereof or to research
and development facilities similar to those operating in Avenel Business Park,
and (iii) such Transferee shall assume in writing all of Tenant’s obligations
hereunder. For the purposes of this paragraph, Transferee’s net worth shall be
equal to the total book value of assets, exclusive of intangible assets, less
total liabilities.”

3



--------------------------------------------------------------------------------



 



14. MISCELLANEOUS. Except as specifically modified hereby, the Lease shall
remain in full force and effect in accordance with the terms contained therein
and is hereby ratified, approved and confirmed in all respects. Any agreement,
obligation or liability made, entered into or incurred by or on behalf of
Landlord binds only its property and no shareholder, trustee, officer, director,
employee, partner or agent of the Landlord assumes or shall be held to any
liability therefor. The provisions of this Third Amendment shall be binding upon
the parties hereto, their successors, and to the extent permitted under the
Lease, their assigns. The submission of this Amendment for examination does not
constitute an agreement, an option or an offer, and this Amendment becomes
effective only upon execution and delivery thereof by Landlord to Tenant.
Neither party shall have any legal obligation to the other in the event that the
Amendment contemplated herein is not consummated for any reason. Discussions
between the parties respecting the proposed Amendment described herein, shall
not serve as a basis for a claim against either party or any officer, director
or agent of either party. Captions and headings are for convenience and
reference only and shall not in any way define, limit or describe the scope or
content of any provision of this Amendment. Whenever in this Amendment (i) any
printed portion, or any part thereof, has been stricken out, or (ii) any portion
of the Lease (as the same may have been previously amended) or any part thereof,
has been modified or stricken out, then, in either of such events, whether or
not any replacement provision has been added, this Amendment and the Lease shall
hereafter be read and construed as if the material so stricken out were not
included, and no implication shall be drawn from the text of the material so
stricken out which would be inconsistent in any way with the construction or
interpretation which would be appropriate if such material had never been
contained herein or in the Lease. The Exhibits referred to in this Amendment and
attached hereto are a substantive part of this Amendment and are incorporated
herein by reference. If drafts of this Agreement or other communications between
the parties were sent by email or other electronic methods, then the following
additional provisions shall also apply: (i) any typewritten signature included
with any e-mail or any document attached to any email is not an electronic
signature within the meaning of Electronic Signatures in Global and National
Commerce Act or any other law of similar import, including without limitation,
the Uniform Electronic Transactions Act (“UETA”), as the same may be enacted in
any State, (ii) any transmission of this Agreement is not intended as an
“electronic signature” to a “record” of such transaction (as those terms are
defined under UETA); instead, it is Landlord’s intention that a record of such
transaction shall be created only upon manually-affixed original signatures on
an original document, and (iii) the final, definitive version of this Agreement
shall be created by Landlord (the “Final Draft”), and Tenant will sign such
Final Draft.
     WITNESS the following signatures and seals.

                      ATTEST:       TENANT: SeraCare Life Sciences, Inc.    
 
                   
/s/ Gregory A. Gould
      By:   /s/ Susan L.N. Vogt                      
(seal) Corporate Secretary
          Name:   Susan L.N. Vogt    
 
          Title:   Chief Executive Officer                 Tax I.D. Number:
33-0056054    
 
                    ATTEST:       LANDLORD: Saul Holdings Limited Partnership  
          By:   Saul Centers, Inc., General Partner    
 
                   
/s/ Signature
      By:   /s/ B. Francis Saul III                      
(seal) Assistant Secretary
          Name:   B. Francis Saul III    
 
          Title:   President    

4



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE
     I, Gregory A. Gould, Secretary of SeraCare Life Sciences, Inc., a Delaware
corporation do hereby certify (i) that the foregoing and annexed Third Amendment
was executed and delivered pursuant to, and in strict conformity with the
provisions of resolutions of the Board of Directors of said corporation validly
adopted at a regularly called meeting of said Board of Directors, and that a
quorum was present at said meeting (or validly adopted by unanimous written
consent of said Board of Directors in lieu of a meeting), in conformity with the
laws of the state of incorporation of said Corporation; and (ii) that the
following is a true, correct and complete reproduction of said resolution:
(See below)

                  By:   /s/ Gregory A. Gould         Secretary      (Corporate
Seal)   Date: June 14, 2007                               

Avenel Business Park Lease Renewal
               RESOLVED FURTHER, that the form, terms and conditions of the
Lease Renewal Documents are hereby ratified and approved; and be it
                RESOLVED FURTHER, that Officers be, and each of them
individually hereby is, authorized and directed in the name and on behalf of the
Company, to execute, deliver and perform the Lease Renewal Documents in
substantially the forms presented to the Board, in each case with such
additions, deletions, modifications or other changes thereto as such Officers
executing the same shall have determined to be necessary or appropriate, such
determination to be conclusively evidenced by the execution thereof; and be it
               RESOLVED FURTHER, that any and all actions previously taken by
any of the Officers of the Company prior to the date hereof in furtherance of
the foregoing resolutions be, and they hereby are, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and be it
               RESOLVED FURTHER, that the Officers be, and each of them
individually hereby is, authorized and directed in the name and on behalf of the
Company, to execute any applications, certificates, agreements, amendments or
supplements or any other instruments or documents or amendments or supplements
thereto, or to do and to cause to be done any and all other acts and things,
including, but not limited to, the incurrence of any fees as such Officers shall
have determined to be necessary or appropriate to make effective or to implement
the foregoing resolutions; and be it

5



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
     THIS SUBORDINATION. NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”)
made and entered into as of the                      day of
                                        , 2007, by and between PFL Life
Insurance Company (“Lender”), and SeraCare Life Sciences, Inc., a Delaware
corporation (Tenant”).
     WHEREAS, Lender is the owner of and holds a mortgage loan (the “Loan”) from
Saul Holdings Limited Partnership (the “Landlord”) secured by a mortgage or deed
of trust (the “Mortgage”) on the land described on Exhibit A, together with
present or future Improvements (the “Real Property”); and
     WHEREAS, Landlord has entered into a lease with Tenant as to all or a
portion of the Real Property dated the 16th day of May 1997 (which lease
together with all amendments, options, extensions, renewals and replacements is
the “Lease”); and
     WHEREAS, Lender and Tenant have reached certain agreements as to the
subordination of that Lease to the Mortgage, as to Tenant’s attornment to Lender
and as to Lender non-disturbance of Tenant; and
     WHEREAS, the parties desire to set forth in writing their agreements.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, which the parties agree and acknowledge constitute
good and adequate consideration, the parties mutually agree as follows:
1. Subordination. The Lease, all of its terms and provisions, and all of the
Tenant’s rights thereunder and as to the Real Property shall be and are
subordinate to the Mortgage.
2. Consent to Assignment. The Tenant consents to the assignment of the Lease to
Lender as security for the Loan.
3. Notice to Lender in the Event of Landlord Default. If Landlord defaults under
the Lease and, upon notice, fails to cure its default within the cure period
provided under this Lease, Tenant will notify Lender of the default and afford
Lender a reasonable opportunity to cure the default before terminating the Lease
or exercising any self-help rights from which a right of setoff would arise.
4. New Owner Obligations. If Lender forecloses the Loan, or acquires title to
the Real Property by deed in lieu of foreclosure, the following terms and
conditions will govern the respective rights and obligations of Tenant and
Lender or other new owner of the Real Property (in either case, the “New
Owner”). Neither the New Owner or anyone claiming by, through or under the New
Owner:
     (a) will be bound by any purchase option contained in the Lease.
     (b) will as to matters arising prior to the date New Owner acquires title
to the Real Property, assume any Landlord’s liabilities to Tenant arising from
any: (i) Landlord default, act or omission except to the extent such default,
act or omission continues after New Owner succeeds to Landlord’s interest in the
Real Property, or (ii) Lease indemnification or hold harmless provisions.
     (c) will be subject to any defenses, counterclaims or offsets which Tenant
has as of the date New Owner acquires title to the Real Property, except as
expressly provided in the Lease.
     (d) will be liable to the Tenant in excess of the value of New Owner’s
interest in the Real Property.
     (e) will be bound by any modification of the Lease, including the release
from liability of any party liable for the obligations of Tenant, made without
New Owner’s written consent.
     (f) will be bound by any rent paid more than one month in advance unless
actually received, or credited to New Owner, except as expressly required by the
Lease, or unless New Owner has consented to an advance payment in writing.
     (g) will be liable for the return of security or other lease deposits,
unless and then only to the extent of any security or funds actually received or
credited to New Owner.
     (h) will be responsible for any consequential damages arising out of a
default, act or omission of landlord under the Lease.
5. Non-disturbance. The New Owner will not disturb Tenant’s quiet enjoyment and
possession of its Lease premises for so long as Tenant is not in default under
the Lease beyond any applicable cure period. Lender will not join Tenant as a
party defendant in any action or proceeding foreclosing the Mortgage, unless
joining Tenant is necessary or appropriate to foreclose the Mortgage, and then
only for such purposes and not for the purposes of terminating the Lease.
6. Tenant Obligations as to Payment of Rental under the Lease. This Agreement
will not vary any terms of the Lease that condition Tenant’s obligation to pay
rent on Landlord’s performance of its covenants under the Lease in respect of
the habitability and quiet enjoyment of the Real Property, which Lender agrees
shall apply to the New Owner as they have to the Landlord, provided Tenant has
performed all of its obligation under Paragraph 3 of this Agreement.

6



--------------------------------------------------------------------------------



 



7. Attornment. Subject to the other terms of this Agreement, Tenant will, upon
notice of the transfer of title to the Real Property to New Owner, attorn to the
New Owner and recognize the New Owner as the landlord under the Lease from and
after the date New Owner acquires title to the Real Property.
8. Notices. Any notice under this Agreement may be delivered by hand or sent by
commercial delivery service or United States Postal Service express mail, in
either case for overnight delivery with proof of receipt, or sent by certified
mail, return receipt requested, to the following addresses:

         
To Tenant:
  SeraCare Life Sciences, Inc.
375 West Street
West Bridgewater, Massachusetts 02379
Attention: Chief Financial Officer
(508) 580-1900   SeraCare Life Sciences, Inc.
217 Perry Parkway
Gaithersburg, Maryland 20877
Attention: Kathi Shea
(301) 208-8100
To Lender:
       
 
       
 
  Director, Mortgage Loan Servicing
AEGON USA Realty Advisors, Inc.
4333 Edgewood Road NE
Cedar Rapids, Iowa 52499    

Notice shall be deemed to have been given upon receipt if delivered by hand, on
the next business day if sent for overnight delivery by commercial delivery
service or United States Postal Service express mail, or three (3) business days
following mailing if sent by certified mail, return receipt requested.
9. No Modification. No modification of this Agreement shall be valid unless in
writing and executed by the party against whom enforcement is sought.
10. Applicable Law. This Agreement shall be construed according to and governed
by the laws of the state in which the Real Property is located.
11. Successors and Assigns. This Agreement shall be binding on, and shall inure
to the benefit of, the parties’ successors and assigns.
12. Counterparts. This Agreement may be executed and delivered in counterparts
for the convenience of the parties.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Subordination, Non-disturbance
and Attornment Agreement as of the year and date first above written.

                              Tenant: SeraCare Life Sciences, Inc.       Lender:
PFL Life Insurance Company    
 
                           
By:
              By:                                  
 
  Name:               Name:                                  
 
  Title:               Title:                                  

ACKNOWLEDGEMENT
STATE OF:                                         
COUNTY OF:                                         
On this ______ day of                          , 20 ______, before me, a
                                                              in and for said
county, personally appeared                                        , to me
personally known, who being by me duly sworn did say that that person is the
                                         of said corporation and that said
instrument was signed on behalf of the said corporation by authority of its
board of directors and the said                                              
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation by it voluntary executed.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

                        Notary Public in and for said State           

STATE OF:                                         
COUNTY OF:                                         
On this _____ day of           , 20__, before me, a
                                             in and for said county, personally
appeared                      , to me personally known, who being by me duly
sworn did say that that person is the                                         
of said corporation and that said instrument was signed on behalf of the said
corporation by authority of its board of directors and the said 
                       acknowledged the execution of said instrument to be the
voluntary act and deed of said corporation by it voluntary executed.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

                        Notary Public in and for said State         

8



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF LANDLORD’S LIEN SUBORDINATION AGREEMENT
     This Agreement (“Agreement”) is made as of the _______ day of
_____________, 2007, by and between SAUL HOLDINGS LIMITED PARTNERSHIP, a
Maryland limited partnership (hereinafter called “Landlord”), and MERRILL LYNCH
BUSINESS FINANCIAL SERVICES INC., a Delaware corporation (hereinafter called
“Secured Party”).
     WHEREAS, Landlord is the owner and landlord of premises situate at Avenel
Business Park, Phase IV Building located at 215 Perry Parkway, Gaithersburg,
Maryland (the “Premises”) more particularly described in the Lease hereinafter
mentioned; and
     WHEREAS, Landlord has leased said Premises to SeraCare Life Sciences, Inc.,
a Delaware corporation (hereinafter called “Tenant”) under the terms and
conditions of the lease dated May 16, 1997 (as amended, hereinafter called the
“Lease”);
     WHEREAS, Tenant has entered into an Agreement by which it granted to
Secured Party a security interest in (i) Tenant’s inventory and accounts
receivable (as those terms are defined in the Uniform Commercial Code), and (ii)
trade fixtures and equipment used in the operation of Tenant’s business in the
Premises, all of which items are listed on Exhibit “A”, attached hereto and made
a part hereof, but expressly excluding any fixtures or equipment permanently
attached to the Premises, (the property described in clauses (i) and (ii) are
hereinafter collectively called “Collateral”) in order to secure loans made and
to be made by Secured Party to Tenant;
     WHEREAS, the loans made and to be made by Secured Party are and will be
beneficial to Tenant, and permit and will permit Tenant better to continue its
operations as heretofore and to pay the rent under the Lease; and
     WHEREAS, Secured Party requires assurance that Landlord’s interest in the
Collateral will be subordinate to the interest of Secured Party in the
Collateral, and that its security interests in the Collateral shall be paramount
to any rights with respect thereto, or interest therein, which Landlord or any
subsequent owner of said real estate may have as owner, landlord or otherwise;
     NOW, THEREFORE, Landlord agrees as follows:
1. Landlord’s interest, estate and/or lien in the Collateral is hereby made
subordinate to the lien, interest and estate of Secured Party therein; provided,
however, that, notwithstanding anything herein contained or any decision of any
court to the contrary, the term “Collateral” shall not include any
air-conditioning, heating, lighting, electrical, and plumbing equipment
installed in the Premises, nor any wiring or other apparatus related thereto.
Furthermore, Landlord waives any interest in Tenant’s inventory and accounts
receivable and agrees not to distrain or levy upon any inventory or accounts
receivable or to assess any landlord lien, right of distraint or other claim
against the inventory and accounts receivable and agrees not to distrain or levy
upon any inventory or accounts receivable or to assess any landlord lien, right
if distraint or other claim against the inventory or accounts receivable until
such time as the obligations of Tenant to Lender are paid in full or Lender
waives its rights to such inventory and accounts receivable.
2. Secured Party may enter the Premises to remove the Collateral, or any part
thereof, in the exercise of its rights as Secured Party, under and subject to
the following terms and conditions:
     (a) Removal of the Collateral by Secured Party shall take place prior to
the expiration of the Lease or, in the event as a result of Tenant’s default (i)
the Lease is terminated or (ii) Landlord elects to reenter the Premises without
terminating the Lease, within fifteen (15) days after Secured Party receives a
copy of Landlord’s notice that it has elected to terminate the Lease or reenter
the Premises; provided, however, that Secured Party may extend such fifteen (15)
day period for an additional period of up to seventy-five (75) days (the
“Additional Period”) after receipt of Landlord’s notice, if within ten (10) days
after receipt of Landlord’s notice, Secured Party notifies Landlord in writing
of the length of the Additional Period (up to the seventy-five (75) day
maximum). Secured Party shall transmit to Landlord an amount equal to the then
applicable sum of Base Rent, Annual Operating Costs, Additional Rent or any
other amounts due under the terms of the Lease for the Additional Period on a
per diem basis, pro-rated based on a thirty (30) day month until the end of the
Additional Period. Any of the Collateral remaining in the Premises after the
expiration of such period(s), except inventory or accounts receivable, may, at
Landlord’s option exercised in accordance with the Lease and applicable laws,
become the property of Landlord, or disposed of in accordance with the terms of
the Lease, free of any claims of Secured Party. The foregoing provisions
granting Secured Party an additional period of time to remove the Collateral and
to preserve its rights under this Agreement may apply in the event that Tenant
becomes a debtor under the Bankruptcy Code or any similar federal or state
bankruptcy or insolvency statute if Secured Party is not permitted to remove the
Collateral as a result of any stay of actions against the Tenant arising as a
result of any such bankruptcy of the Tenant, be extended by Secured Party, as
provided above, for an additional period (a “Bankruptcy Extension”), Landlord
may elect to terminate the Secured Party’s rights hereunder if the Secured Party
fails to exercise its right to extend for an Additional Period or a Bankruptcy
Extension, as applicable, or to transmit the amounts required above,
notwithstanding the fact that Landlord is not legally permitted to proceed
against the Tenant, it being the intention of the parties that Secured Party
shall not be permitted to store the Collateral in the Premises after the above
described fifteen (15) day period unless the per diem Base Rent and other
charges due under the Lease are paid as and when due or Secured Party otherwise
cures the default of the Tenant (although Secured Party shall have no obligation
to cure the default) under the Lease within fifteen (15) days following receipt
of Landlord’s notice of election to terminate the Lease. Any inventory remaining
in the Premises after the expiration of an Additional Period or a Bankruptcy
Extension, as applicable, may be disposed of in accordance with applicable laws
relating to abandoned property.
     (b) Secured Party shall repair all damage to the Premises caused by the
removal of the Collateral within the time period(s) specified in the foregoing
subparagraph (a).
     (c) If Landlord is required to engage counsel to collect amounts due from
Secured Party with respect to the Additional Period or otherwise enforce Secured
Party’s obligations hereunder. Secured Party shall pay to Landlord the

9



--------------------------------------------------------------------------------



 



reasonable costs and expenses, including attorney fees, incurred by Landlord in
enforcing Secured Party’s obligations under this Agreement.
     (d) Secured Party represents and warrants to Landlord that Secured Party
has the right and authority to enter the Premises and remove the Collateral, and
will indemnify, hold harmless and defend Landlord from any claims by Tenant that
Landlord should not allow Secured Party access to the Premises.
     (e) No action by Secured Party pursuant to this Agreement shall constitute
or be deemed to be an assumption by Secured Party of any obligation under the
Lease, and, except as provided herein, Secured Party shall not have any
obligation to Landlord.
3. Landlord waives any rights of distraint, levy or execution against the
Collateral or any claim to the Collateral so long as Secured Party has a
security interest in the Collateral, as provided under the terms of this
Agreement.
4. Landlord will notify Secured Party of the termination of the Lease for any
reason and/or of Landlord’s election to reenter the Premises; provided, however,
that any failure by Landlord to notify Secured Party of such termination or
reentry shall not affect or invalidate any such notice of termination of the
Lease or election to reenter given to Tenant, and such notice to Tenant shall be
effective notwithstanding Secured Party’s lack of notice. Secured Party shall
have the right to cure a default of Tenant under the Lease within the fifteen
(15) day notice and cure period provided for in paragraph 2 a above.
5. The subordination of Landlord’s lien set forth herein shall run to the
benefit of Secured Party only, and neither Tenant or any other person shall be
entitled to rely on this agreement. This waiver shall be binding upon the
successors and transferees of Landlord.
6. All notices required or desired to be given hereunder by either party to the
other shall be sent by either (i) certified mail, return receipt requested, or
(ii) a receipted commercial messenger service (such as Federal Express or
Airborne Express) for delivery on the next following business day. Notices to
the respective parties shall be addressed and sent as follows:
If to Landlord:
Saul Holdings Limited Partnership c/o Saul Centers, inc.
7501 Wisconsin Avenue, Suite 1500, Bethesda, Maryland 20814-6522
Attention: Legal Department
If to Secured Party:
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.
222 N. LaSalle Street, 16th Floor, Chicago, Illinois 60601
Attention: Account Manager for MLC-HCF SeraCare transaction
With a copy to:
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.
7700 Wisconsin Avenue, Suite 400,  Bethesda, Maryland 20814
Attention: Group Senior Transaction Attorney, Healthcare Finance
Either party may designate a substitute address, from time to time, by notice-in
writing sent in accordance with the provisions of this paragraph 6.
7. During any period when the Collateral is being stored in the Premises for the
benefit of Secured Party, (i) such storage shall be at Secured Party’s sole
risk, and Landlord shall have no liability for any loss or damage to the
Collateral arising or occurring during such period, and (ii) Secured Party shall
defend, indemnify and save Landlord harmless from and against all claims,
liabilities, suits, fines, penalties, damages, losses, fees, costs and expenses,
including attorney fees, which may be imposed upon, incurred by, or served
against Landlord by reason of:
     (a) any work or thing done by or on behalf of the Secured Party, or any of
its agents, contractors, subcontractors, servants, employees, licensees or
invitees in or about the Premises or any parts thereof;
     (b) any use, occupation, condition, or operation by the Secured Party, or
any of its agents, contractors, subcontractors, servants, employees, or
invitees, in or about the Premises or any part thereof, or any passageway or
space adjacent thereto;
     (c) any act or omission on the part of the Secured Party, or any of its
agents, contractors, subcontractors, servants, employees, licensees , or
invitees;
     (d) any occurrence, accident, injury (including death), or damage, directly
or indirectly caused by the Secured Party or any of its agents, contractors,
subcontractors, servants, employees, licensees or invitees to any person or
property carried in, or about the Premises or any part thereof;
     (e) any lien arising as a result of any of Secured Party’s actions or
omissions with respect to its activities on or with respect to the Premises; and
     (f) failure of Secured Party to vacate the Premises as required under this
Agreement.
     This indemnity shall extend to and include the costs and expenses,
including reasonable attorney fees, incurred by Landlord in enforcing this
indemnify. Secured Party shall not be liable for any diminution in value of the
Premises caused by

10



--------------------------------------------------------------------------------



 



the absence of the Collateral actually removed or by any necessity of replacing
the Collateral, and Secured Party shall have no obligation to remove or dispose
of any Collateral.
8. At any time after the expiration of the Lease or ninety (90) days after
Secured Party has been given notice at the address specified in paragraph 6
above that Landlord has elected to terminate the Lease and/or reenter the
Premises, Landlord may request, but Secured Party shall have no obligation
hereunder to provide, that Secured Party sign a letter confirming that Secured
Party has no further interest in any of the Collateral left at the Premises.
Landlord shall have the right to dispose of any Collateral not removed by
Secured Party in accordance with the terms of the Lease and all applicable laws.
Notwithstanding the foregoing, at any time after the expiration of the Lease or
ninety (90) days after Secured Party has been give notice at the address
specified in paragraph 6 above that Landlord has elected to terminate the Lease
and/or reenter the Premises, Landlord may dispose of any Collateral remaining in
the Premises, subject to the terms of the Lease and applicable laws.
9. The submission of this Agreement for examination does not constitute an
agreement, an option or an offer, and this Agreement becomes effective only upon
execution and delivery thereof by Landlord. Neither party shall have any legal
obligation to the other in the event that the Agreement contemplated herein is
not consummated for any reason. Discussions between the parties respecting the
proposed Agreement described herein, shall not serve as a basis for a claim
against either party or any officer, director or agent of either party. Captions
and headings are for convenience and reference only and shall not in any way
define, limit or describe the scope or content of any provision of this
Agreement. Whenever in this Agreement any printed portion, or any part thereof,
has been stricken out or modified, then, in either of such events, whether or
not any replacement provision has been added, this Agreement shall hereafter be
read and construed as if the material so stricken out were not included, and no
implication shall be drawn from the text of the material so stricken out which
would be inconsistent in any way with the construction or interpretation which
would be appropriate if such material had never been contained herein or in the
Lease. The Exhibits referred to in this Agreement and attached hereto are a
substantive part of this Agreement and are incorporated herein by reference.
     IN WITNESS WHEREOF, Landlord has caused these presents to be executed under
seal this                      day of                               , 2007.

                      SECURED PARTY: MERRILL LYNCH BUSINESS FINANCIAL SERVICES,
INC.    
 
               
 
  By:           (Seal)              
 
      Name:        
 
      Title:  
 
   
 
               
 
                    TENANT: SERACARE LIFE SCIENCES, INC.    
 
               
 
  By:           (Seal)              
 
      Name:        
 
         
 
   
 
      Title:        
 
               
 
                    LANDLORD: SAUL HOLDINGS LIMITED PARTNERSHIP         BY: SAUL
CENTERS, INC., GENERAL PARTNER    
 
               
 
  By:           (Seal)              
 
      Name:        
 
               
 
      Title:        
 
               

              SECURED PARTY NOTARY:          
STATE OF
 
 
 :      
 
      : ss.    
COUNTY OF
     :      
 
 
 
       

FOR CORPORATIONS
     On this, the                      day of
                                                             , 2007 before me, a
notary public in and for the state and   county    aforesaid,. personally
appeared                                                              who
aknowledge                                                              to be
the                                                              of the
corporation which executed the foregoing, and that
                                                             as such officer
(s), being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by as such
officer (s).
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

11



--------------------------------------------------------------------------------



 



     
 
   
Notary Public
   

My commission expires:
(SEAL)
TENANT NOTARY:

             
STATE OF
     :      
 
 
 
       
 
      : ss.    
COUNTY OF
     :      
 
 
 
       

FOR CORPORATIONS
     On this, the                      day
of                                                              , 2007 before
me, a notary public in and for the state and county aforesaid, personally
appeared                                                              who
acknowledge                           to be the                   
                                                 of the corporation which
executed the foregoing, and that
                                                             as such officer(s),
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the corporation by as such officer(s).
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

     
 
Notary Public
   

My commission expires:
(SEAL)
[Landlord’s notary page follows]

         
STATE OF MARYLAND
   )  
COUNTY OF
   )  

     On this                      day of
                                        , 2007, before me appeared
                                         to me personally known, who, being by
me duly sworn, did say that he is                                          of
Saul Centers, Inc., a Corporation of the State of Maryland, and that said
instrument was signed and sealed on behalf of said Corporation in its capacity
as general partner of Saul Holdings Limited Partnership, a Maryland Limited
Partnership; and said officer acknowledged said instrument to be the free act
and deed of said Corporation acting in its capacity as general partner of the
above named Limited Partnership.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

     
 
Notary Public
   

My term expires:                     
(SEAL)

12



--------------------------------------------------------------------------------



 



EXHBIT C
OUTSIDE STORAGE AREA AND FLAMMABLE STORAGE UNITS AREA
(MAP) [b67637scb6763705.gif]

13



--------------------------------------------------------------------------------



 



Exhibit D*
List of Chemicals and Hazardous Materials
 

*   This exhibit to this agreement has not been included herewith, but will be
furnished supplementally to the Securities and Exchange Commission upon request.

